office of c h i ef counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc pa apjp b01 ------------------- -conex-105536-06 number info release date uil -------------------------------- --------------------------------------------------------------- ------------------------------------------- ------------------------------------------ dear ----------- this letter responds to your letter addressed to commissioner mark everson and others dated date written on behalf of the society of professional benefit administrators and your enclosed previous submission under the industry issue resolution iir_program both address the information reporting requirements for medical payments under sec_6041 of the internal_revenue_code and regulations specifically you request that the internal_revenue_service service eliminate the information reporting requirements for medical payments or alternatively require reporting only for non-corporate recipients numbers tins reported on forms 1099-misc miscellaneous income and the tins of the medical payees reasons for the mismatch include accounting practices and some state laws require that checks be issued in the name of a medical department or specialty center but the tin of the entire hospital is used for reporting purposes in the era of frequent mergers and buyouts many medical e ntities do not have the correct tin of predecessor or successor entities and form 1099-misc reports payments on a payor payee basis but the medical industry tracks payments on a patient or per site basis in addition you suggest that the form 1099-misc covers only a fraction of the sources of payments to the medical payees you note that there are frequent mismatches between the tax identification sec_6041 requires in part that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of salaries wages compensation remuneration emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year must provide a return setting forth the amount of the gains profits and income and the name and address of the recipient of the payment reporting for payments to a corporation except payments made after december sec_1_6041-3 of the income_tax regulations provides an exception to we understand that your iir recommendation was coordinated among various a hospital or extended care facility described in sec_501 which is exempt from taxation under a or a hospital or extended care facility owned and operated by the united_states a state the district of columbia a possession_of_the_united_states or a political_subdivision agency_or_instrumentality of any of the foregoing to a corporation engaged in providing medical and health care services or engaged in the billing and collecting of payments in respect to the providing of medical and health care services other than payments to -- offices of the service section dollar_figure of revproc_2003_36 2003_1_cb_859 states that a service representative will notify a submitter when a decision has been made whether to include an issue on the guidance priority list or on a periodic update while it appears that you may not have received an official written notification from the service concerning your recommendation ir-2005-81 irb lexis announces that your project was not selected for the iir_program taxpayers that may have taxable_income the current information reporting requirements under sec_6041 and the regulations require reporting to medical and health care service corporations and help identify medical payees that may have taxable_income we appreciate your comments and concerns regarding the information reporting requirements for medical payments and will consider them if you would like to discuss this further you may call -------------------------at --------------------- the purpose of information reporting is to enable the service to identify sincerely donna welch senior counsel administrative provisions judicial practice procedure administration
